Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 01/31/202. Claims 1, 3, 6, 8-24 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 01/31/2022, Claims 1, 12, and 20 have been amended, claims 2, 4, 5, and 7 have been previously cancelled. Applicant also argued against all objections and rejections previously set forth in the Office Action dated 10/29/2021.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3,6, 8-9 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wibbeler (Pub. No.: US 20130328788 A1 Pub. Date: December 12, 2013) in view of Lee et al. (Pub No.: US 20200012382 A1 Pub. Date: January 9, 2020) in further view of PK Sumaiya (Pub No.: US 20200019418 A1 Pub. Date: January 16, 2020) in further view of (Pub No.: US 20190140833 A1 Pub. Date: May 9, 2019)
	
Regarding independent Claim 1, 
	Wibbeler teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions wherein, when a computer hardware arrangement executes the instructions (see Wibbeler: Fig.5, [0049] illustrating computer system 500), the computing arrangement is configured to perform procedures comprising:
assigning first location data to a first object at a first location on a display screen and assigning second location data to a second object at a second location on a display screen (see Wibbeler: Fig.4A, [0039], “five interactive elements 402, 404, 406, 408, and 410 on a touch screen display 414. A touch point 412 is displayed where a user touched the touch screen display 414 with a finger, stylus, or other input device.”)
receiving at least one input from at least one user for a selection of the first object on a display screen at a first location (see Wibbeler: Fig.4C, [0041], “touch point 412 is within any of the expanded bounding boxes 426, 428, 430, 432, and 434. In this example, the touch point 412 lies within the expanded bounding boxes 426 and 428.”)
selecting the second object based on the determination (see Wibbeler: Fig.4D, [0042], “illustrates calculating the distance 436, 438 from the touch point 412 to the center of the target element is deemed to be element 404.”)
	Wibbeler teaches the system that determine if the selection was intended for the first object or second object on the display screen based on determining the distance between the touch point and the user interface object. 
	Wibbeler does not teach or suggest the system wherein:
applying a predictive model to determine if the selection was intended for the second object on the display screen, wherein: 
the determination is based on the first location data, the second location data, and prior behavior of the at least one user related to a selection of the second object,
the prior behavior of the at least one user comprises a plurality of prior actions, 
the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object, 
each of the plurality of prior actions is performed in response to at least one prior user interaction, and 
each of the plurality of prior actions is categorized as a positive reinforcement or a negative reinforcement;  
updating an interaction database with the determination, the first location data, the second location data, and the prior behavior; and 
training the predictive model based on the updated interaction database

	However, Lee teaches the system wherein:

applying a predictive model to determine if the selection was intended for the second object on the display screen (see Lee: Fig.3B, [0104], “The AI model learner 134 of the false touch determining device 100 or the server 300 that has received the data related to the touch input applies the input data to the learned AI model (operation S1400).”), wherein: 
the determination is based on the first location data, the second location data, and prior behavior of the at least one user related to a selection of the second object (see Lee: Fig.2B, [0082], “The AI model learner 134 may be configured to learn a normal/false touch classifying engine so as to output by inferring whether the detected touch input is a normal touch or a false touch by using at least two of the touch time interval of the previously input touch input with the previously input touch input of the detected touch inputs (prior behavior), the touch area of the detected touch inputs, the detected touch area, the touch distance between the detected touch inputs, the touch intensity of the detected touch inputs, or the temperature upon touch of the detected touch inputs, and the touch types labeled to the touch inputs as learning data.”),
the prior behavior of the at least one user comprises a plurality of […] actions ( see Lee: Fig.3, [0067], “the server 300 may learn the AI model by using the training data including a time interval with the previously detected touch input of a plurality of (a plurality of prior actions). In addition, the server 300 may evaluate the AI model, and even after the evaluation, may update the AI model for better performance. Here, the false touch determining device 100 may perform a series of operations performed by the server 300 alone or together with the server 300.”)
each of the plurality of […] actions are categorized as a positive reinforcement or a negative reinforcement (see Lee: Fig.5A - Fig.5B, [0185], illustrating “touch input includes 46 data sets (plurality of actions) collected for a normal touch (a positive reinforcement), an obscure touch (a negative reinforcement), and a ghost touch, which are a touch type);  
Attorney Docket No.: 067519.0002092updating an interaction database with the determination, the first location data, the second location data, and the prior behavior ( see Lee: Fig.3, [0090], “The server 300 may include the AI model learner for collecting at least two of the time interval, the touch area, the touch intensity, or the temperature upon touch of the detected and collected touch inputs and generating the learned AI model learned through the deep neural network (DNN). The AI model learner of the server may be configured to extract the learning data necessary for learning through the deep neural network from the database having stored the false touch data necessary for machine learning or deep learning, to preprocess (update)
training the predictive model based on the updated interaction database ( see Lee: Fig.4, [0104], “the AI model learner 134 of the false touch determining device 100 or the server 300 that has received the data related to the touch input applies the input data to the learned AI model (operation S1400).”) … Fig.3, [0067], “he server 300 may learn the AI model by using the training data including a time interval with the previously detected touch input of a plurality of detected touch inputs, a touch area of the detected touch input, and the touch inputs labeled to the touch inputs. In addition, the server 300 may evaluate the AI model, and even after the evaluation, may update the AI model for better performance. Here, the false touch determining device 100 may perform a series of operations performed by the server 300 alone or together with the server 300.”)
	Because both Wibbeler and Lee are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system, method and medium wherein applying a predictive model based on the first location data, the second location data, and prior behavior to determine if the selection was intended for the second object on the display screen as taught by Lee. After modification of Wibbeler, the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate an artificial intelligence model to predict user intention in selecting an object based on actions on user interface interaction and collected touch points as taught by Lee. One would have been 
	As shown above, Wibbeler teaches choosing an intended target element from an imprecise touch on a touch screen display by determining whether a touch is within a bounding box of precisely one of a plurality of elements on a touch screen display by a target element based on the shortest calculated distance between the touch and a center of the bounding box of the at least two elements. Lee teaches the system that determine the touch error by using the AI, the AI based false applying AI learning model and determine if the detected touch input is a normal touch or a false touch.
	However, both Wibbeler and Lee does not explicitly teach or disclose the system wherein:
applying predicted model based on prior behavior of the at least one user comprises a plurality of prior actions,
each of the plurality of prior actions is performed in response to at least one prior user interaction,
the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object, 

Sumaiya teaches the system wherein:
the prior behavior of the at least one user comprises a plurality of prior actions (see Sumaiya: Fig.16C, [0155], “At 1660 a plurality of user interactions with one or more user  the tracked user interface interactions ae prior behavior of user interaction)
each of the plurality of prior actions is performed in response to at least one prior user interaction (see Sumaiya: Fig.15B, [0149], “[0149] FIG. 15B illustrates example user interaction data. Prior user interaction data may be normal, showing the user interacting with a variety of user interface elements in an expected time frame. However, the data in FIG. 15B shows the user repeatedly activating or selecting the same user interface element, element "B". In some cases, if the same user interface element is repeatedly activated in a set time frame, or is activated a certain number of times in a row, a potential user interface issue may be identified. In addition, this issue can be classified as code or operation related issue, as opposed to a graphical design issue.”) 
	Because Wibbeler - Lee and Sumaiya are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler and Lee to include the system wherein the prior behavior of the at least one user comprises a plurality of prior actions and each of the plurality of prior actions is performed in response to at least one prior user interaction as taught by Sumaiya. After modification of Wibbeler and Lee, the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate an artificial intelligence model that consists prior user actions and interactions that are performed on the Sumaiya. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.
	Wibbeler - Lee and Sumaiya does not explicitly teach the system wherein the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object and training the predictive model based on the velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object.
	However, Grajek teaches the system wherein: 
the prior behavior of the at least one user (see Grajek:  [0055], “machine learning model can also be trained using data generated from other users (e.g., data that characterizes other users' behavior when performing the same or similar biometric sequence.”,  i.e. the biometric sequence includes prior behavior of user interacting with the user interface object), comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first object an acceleration of the mouse cursor with respect to the first object (see Grajek: Fig.3, [0039]-[0051], “[0039] Line velocity of mouse movement or drag-n-drop [0040] Curve binned of mouse movement or drag-n-drop [0041] Curve velocity of mouse movement or drag-n-drop [0042] Curve acceleration of mouse movement or drag-n-drop [0043] Ratio of curve to line of mouse movement or drag-n-drop [0044] Offset of mouse movement or drag-n-drop [0045] Error of mouse movement or drag-n-drop [0046] velocity of mouse movement or drag-n-drop [0050] Curvature acceleration of mouse movement or drag-n-drop [0051] Angular velocity of mouse movement or drag-n-drop.”) 
training the predictive model based on the velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object (see Grajek: Fig.3, [0029], “Various attributes that characterize the biometric sequences are recorded during each execution of the biometric sequence during the training period. For example, with the example of FIG. 1, the speed at which each line forming part of the backwards "Z" is drawn, the amount of rest time at each end point of the backwards "Z", the X-Y coordinate deviations of each line, the pressure applied for each line and/or at each end point, and the like.”, i.e. the various attributes are the mouse cursor movement velocity and acceleration as disclosed in [0039]-[0051])
	Because Wibbeler - Lee - Sumaiya and Grajek address the same/similar issue of graphical user interface user interaction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein the prior behavior of the at least one user comprises a plurality of at least one selected from the group of a velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object and training the predictive model based on the velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object as taught by Grajek. After modification of Wibbeler, the determination of choosing an intended target element from an imprecise touch Grajek. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 3, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Wibbeler - further teach the system wherein the first object is a webpage link, a button, or a checkbox and the second object is a webpage link, a button, or a checkbox (see Wibbeler: Fig.4A-Fig.4D, [0043], “the elements are form elements, such as input fields, radio buttons, check boxes, and the like”)

Regarding Claim 6, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Wibbeler - further teach the system wherein the second location is within a predetermined distance from the first location (see Wibbeler: Fig.4A, [0017], “contains five interactive elements 402, 404, 406, 408, and 410 on a touch screen display 414. A touch point 412 is displayed where a user touched the touch screen display 414 with a finger, stylus, or other input device.” i.e. the location of the second UI element is within a predetermined distance from the first location) 

Regarding Claim 8, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Grajek further teach the system wherein the computing arrangement is further configured to: 
track the prior behavior for the at least one user related to the selection of the second object (see Grajek: Fig.3, [0059]  “initially, at 310, a user attempts to login into an operating system (e.g., WINDOWS, etc.) of a client device and is presented with a login screen in a graphical user interface.”) and 
store the prior behavior in a database (see Grajek: Fig.6,  [0064], “at 620, the user is authenticated, using the received data and at least one machine learning model trained using empirically derived historical data generated by a plurality of user-generated biometric sequences (e.g., user-generated biometric sequences according to the desired biometric sequence), if an output of the at least one machine learning model is above a threshold. In some cases, the threshold is pre-defined (for example based on confidence level). In other cases, the threshold may be based on another mapping from the output of the at least one machine learning model to confidence level, and such mapping can change dynamically. Subsequently, at 630, data is provided (e.g., loaded into memory, stored, displayed, transmitted, etc.) that characterizes the authenticating.”), wherein the prior behavior comprises the velocity and acceleration of a mouse cursor with respect to the selection of the second object (see Grajek: Fig.3, [0039]-[0051], disclosing data collected form velocity  of mouse movement and acceleration of mouse movement, “[0039] Line velocity of mouse movement or drag-n-drop, [0040] Curve binned of mouse movement or drag-n-drop, [0041] Curve velocity of mouse movement acceleration of mouse movement or drag-n-drop, [0043] Ratio of curve to line of mouse movement or drag-n-drop, [0044] Offset of mouse movement or drag-n-drop, [0045] Error of mouse movement or drag-n-drop, [0046] Variability of mouse movement or drag-n-drop, [0047] Curvature of mouse movement or drag-n-drop, [0048] Curvature rate of mouse movement or drag-n-drop, [0049] Curvature velocity of mouse movement or drag-n-drop, [0050] Curvature acceleration of mouse movement or drag-n-drop, [0051] Angular velocity of mouse movement or drag-n-drop.”)
	Because Wibbeler - Lee - Sumaiya and Grajek address the same/similar issue of graphical user interface user interaction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein the prior behavior of the at least one user is track and stores the prior behavior for the at least one user related to the selection of the second object wherein the tracked prior behavior comprises a plurality of at least one selected from the group of a velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object and training the predictive model based on the velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object as taught by Grajek. After modification of Wibbeler, the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate a machine learning model that consists prior user actions and interactions that are performed on the user interface elements can include the information about the velocity and acceleration of the cursor movement to predict user Grajek. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 9, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Wibbeler further teach the system wherein the first object is a first link to a first webpage and the second object is a second link to a second webpage, and wherein the computing arrangement is further configured to load the second webpage after the second object is selected (see Wibbeler: [0014], “the interactive elements are areas of the touch screen display capable of being clicked to initiate an action, such as a link, a scroll bar, a button, and the like. The embodiments utilize a touch screen computer that uses a touch location module to determine a chosen intended target element. When a touch is detected at a touch point on a touch screen display, the method determines whether the touch point is within the boundary of an interactive element on the touch screen”)


Regarding Claim 12, 
	Wibbeler teaches a method, comprising: 
receiving a first input from a user for a selection of a first webpage link (see Wibbeler: Fig.2, [0021], “detects a touch point on a touch screen display 118. The touch point may be from a finger, a stylus, or other input device capable of being recognized by the touch screen. The touch screen is a coordinate plane with an x and y axis. The x and y coordinates 
loading the first webpage link (see Wibbeler: Fig.2, [0021], sets the intended target to the element found (i.e. load or open) to be the precise match. See also Wibbeler: [0014] stating that “the interactive elements are areas of the touch screen display capable of being clicked to initiate an action, such as a link, a scroll bar, a button, and the like.”
receiving a second input from the user to go back to a previous webpage (see Wibbeler: Fig.2, [0024], expands the bounding boxes of all of the elements on the touch screen display 118. Each bounding box is expanded by a predefined dimension on each side, for example, 1/4 inch in physical screen dimensions. The method 200 proceeds to step 212.”)
receiving a third input from the user for the selection of a second webpage link (see Wibbeler: Fig.4C, [0041], “expanding the bounding boxes of all of the interactive elements 402, 404, 406, 408, and 410 on the touch screen display 414. The system determines whether the touch point 412 is within any of the expanded bounding boxes 426, 428, 430, 432, and 434. In this example, the touch point 412 lies within the expanded bounding boxes 426 and 428; 
loading the second webpage link (see Wibbeler: Fig.4C, [0041] [0042] FIG. 4D illustrates calculating the distance 436, 438 from the touch point 412 to the center of the bounding box for each interactive element, wherein the touch point 412 was determined to be inside 
	Wibbeler does not teach or suggest the method wherein:
applying a predictive model to determine if the selection was intended for the second webpage link wherein
the determination is based on prior behavior of at least one user related to a selection of the second webpage link, 
the prior behavior of the at least one user comprises a plurality of prior actions, 
the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first webpage link and an acceleration of the mouse cursor with respect to the first webpage link
each of the plurality of prior actions is performed in response to at least one prior user interaction, and 
each of the plurality of prior actions is categorized as a positive reinforcement or a negative reinforcement 
 storing, in a database, an entry for a mishit associated with the selection of the first webpage link, wherein the entry for the mishit associated with the selection of the first webpage link is categorized as a negative reinforcement;
storing, in the database, an entry for a hit associated with the selection of the second webpage link, wherein and the entry for the hit associated with the selection of the second webpage link is categorized as a positive reinforcement; and
training the predictive model based on the updated database.

However, Lee teaches the system wherein:
applying a predictive model to determine if the selection of the first webpage link and the selection of the second webpage link (see Lee: Fig.3B, [0104], “The AI model learner 134 of the false touch determining device 100 or the server 300 that has received the data related to the touch input applies the input data to the learned AI model (operation S1400).”, wherein:
the determination is based on […] behavior of at least one user related to a selection of the second webpage link (see Lee: Fig.3B, [0104], “The AI model learner 134 of the false touch determining device 100 or the server 300 that has received the data related to the touch input applies the input data to the learned AI model (operation S1400).”,
each of the plurality of […] actions is categorized as a positive reinforcement or a negative reinforcement (see Lee: Fig.5A - Fig.5B, [0185], illustrating “touch input includes 46 data sets collected for a normal touch (a positive reinforcement), an obscure touch (a negative reinforcement), and a ghost touch, which are a touch type);
storing, in a database, an entry for a mishit associated with the selection of the first webpage link, wherein the entry for the mishit associated with the selection of the first webpage link is categorized as a negative reinforcement (see Lee: Fig. 3A, [0084], “ The touch type classifier 136 may determine the touch type whether the touch input detected (i.e. entry for a mishit) through the AI model learned by the AI model learner 134. In another embodiment of the present disclosure, as described above, the touch type classifier 136 may be configured to determine whether the touch input is a normal touch or a false touch through the learned AI model received from the server 300.”). See also Fig.5A, [0048], is a diagram showing learning data for supervised learning of the AI model for determining the false touch of the touch screen.
storing, in the database, an entry for a hit associated with the selection of the second webpage link, wherein and the entry for the hit associated with the selection of the second webpage link is categorized as a positive reinforcement ( see Lee: Fig. 3A, [0084], “[0084] The touch type classifier 136 may determine the touch type whether the touch input detected by the touch input detector 132 is a normal touch or a false touch (i.e. entry for a hit) through the AI model learned by the AI model learner 134. In another embodiment of the present disclosure, as described above, the touch type classifier 136 may be configured to determine whether the touch input is a normal touch or a false touch through the learned AI model received from the server 300.”). See also Fig.5B, [0049], is a diagram showing learning data for supervised learning of the AI model for determining the normal touch of the touch screen. 
training the predictive model based on the updated database( see Lee: Fig.4, [0104], “the AI model learner 134 of the false touch determining device 100 or the server 300 that has received the data related to the touch input applies the input data to the learned AI model (operation S1400).”) … Fig.3, [0067], “he server 300 may learn the AI model by using the training data including a time interval with the previously detected touch input of a plurality of detected touch inputs, a touch area of the detected touch input, and the touch inputs labeled to the touch inputs. In addition, the server 300 may evaluate the AI model, and even after the evaluation, may update the AI model for better performance. Here, the false touch determining device 100 may perform a series of operations performed by the server 300 alone or together with the server 300.”)
	As shown above, Wibbeler teaches choosing an intended target element from an imprecise touch on a touch screen display by determining whether a touch is within a bounding box of precisely one of a plurality of elements on a touch screen display by a target element based on the shortest calculated distance between the touch and a center of the bounding box of the at least two elements. Lee teaches the system that determine the touch error by using the AI, the AI based false applying AI learning model and determine if the detected touch input is a normal touch or a false touch. 
	However, both Wibbeler and Lee does not explicitly teach or disclose the system wherein:
applying predicted model based on prior behavior of the at least one user comprises a plurality of prior actions and each of the plurality of prior actions is performed in response to at least one prior user interaction.
the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first webpage link and an acceleration of the mouse cursor with respect to the first webpage link
training the predictive model based on the velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object 

Sumaiya teaches the system wherein:
the prior behavior of the at least one user comprises a plurality of prior actions and (see Sumaiya: Fig.16C, [0155], “At 1660 a plurality of user interactions with one or more user interfaces that include a plurality of user interface elements are tracked i.e. the tracked user interface interactions ae prior behavior of user interaction)
each of the plurality of prior actions is performed in response to at least one prior user interaction (see Sumaiya: Fig.15B, [0149], “[0149] FIG. 15B illustrates example user interaction data. Prior user interaction data may be normal, showing the user interacting with a variety of user interface elements in an expected time frame. However, the data in FIG. 15B shows the user repeatedly activating or selecting the same user interface element, element "B". In some cases, if the same user interface element is repeatedly activated in a set time frame, or is activated a certain number of times in a row, a potential user interface issue may be identified. In addition, this issue can be classified as code or operation related issue, as opposed to a graphical design issue.”) 
	Because Wibbeler - Lee and Sumaiya are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein the prior behavior of the at least one user comprises a plurality of Sumaiya. After modification of Wibbeler the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate an artificial intelligence model that consists prior user actions and interactions that are performed on the user interface elements to predict user intention in selecting an object based on prior user interface interaction and collected touch points as taught by Sumaiya. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.
	Wibbeler - Lee and Sumaiya does not explicitly teach the system wherein:
the prior behavior of the at least one user comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object and 
training the predictive model based on the velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object.
	
However, Grajek teaches the system wherein: 
the prior behavior of the at least one user (see Grajek:  [0055], “machine learning model can also be trained using data generated from other users (e.g., data that characterizes other users' behavior when performing the same or similar biometric sequence.”,  i.e. the biometric sequence includes prior behavior of user interacting with the user interface object), comprises at least one selected from the group of a velocity of a mouse cursor with respect to the first webpage link and an acceleration of the mouse cursor with respect to the first webpage link (see Grajek: Fig.3, [0039]-[0051], “[0039] Line velocity of mouse movement or drag-n-drop [0040] Curve binned of mouse movement or drag-n-drop [0041] Curve velocity of mouse movement or drag-n-drop [0042] Curve acceleration of mouse movement or drag-n-drop [0043] Ratio of curve to line of mouse movement or drag-n-drop [0044] Offset of mouse movement or drag-n-drop [0045] Error of mouse movement or drag-n-drop [0046] Variability of mouse movement or drag-n-drop [0047] Curvature of mouse movement or drag-n-drop [0048] Curvature rate of mouse movement or drag-n-drop [0049] Curvature velocity of mouse movement or drag-n-drop [0050] Curvature acceleration of mouse movement or drag-n-drop [0051] Angular velocity of mouse movement or drag-n-drop.”) . The examiner notes the objects the user interacts using the mouse courser are considered as a webpage loin.
training the predictive model based on the velocity of a mouse cursor with respect to the first object and an acceleration of the mouse cursor with respect to the first object (see Grajek: Fig.3, [0029], “Various attributes that characterize the biometric sequences are recorded during each execution of the biometric sequence during the training period. For example, with the example of FIG. 1, the speed at which each line forming part of the backwards "Z" is drawn, the amount of rest time at each end point of the backwards "Z", the X-Y coordinate deviations of each line, the pressure applied for each line and/or at each end point, and the like.”, i.e. the various attributes are the mouse cursor movement velocity and acceleration as disclosed in [0039]-[0051])
Wibbeler - Lee - Sumaiya and Grajek address the same/similar issue of graphical user interface user interaction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein the prior behavior of the at least one user comprises a plurality of at least one selected from the group of a velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object and training the predictive model based on the velocity of a mouse cursor and an acceleration of the mouse cursor with respect to the first object as taught by Grajek. After modification of Wibbeler, the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate a machine learning model that consists prior user actions and interactions that are performed on the user interface elements can include the information about the velocity and acceleration of the cursor movement to predict user intention in selecting an object based on as taught by Grajek. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.


Regarding Claims 13, 14 and 15, 
	Claims 13, 14, and 15 are directed to a method claim and have similar/same technical features and claim limitations as Claims 2, 3 and 6 respectively and are rejected under the same rationale.

Regarding independent Claim 16, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 12. Wibbeler further teaches the method comprising determining the predetermined distance based on a visual representation of the first webpage link and the second webpage link (see Wibbeler: [0014], “the interactive elements are areas of the touch screen display capable of being clicked to initiate an action, such as a link, a scroll bar, a button, and the like. The embodiments utilize a touch screen computer that uses a touch location module to determine a chosen intended target element. When a touch is detected at a touch point on a touch screen display, the method determines whether the touch point is within the boundary of an interactive element on the touch screen”) 

Regarding Claim 17, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 12. further teaches the method comprising storing, in the database, entries for a plurality of further mishits associated with the user and at least one further user (see Lee: Fig. 3A, [0084], “The touch type classifier 136 may determine the touch type whether the touch input detected by the touch input detector 132 is a normal touch or a false touch (i.e. entry for a mishit) through the AI model learned by the AI model learner 134. In another embodiment of the present disclosure, as described above, the touch type classifier 136 may be configured to determine whether the touch input is a normal touch or a false touch through the learned AI model received from the server 300.”). See also Fig.5A, [0048], is a diagram showing learning data for supervised learning of the AI model for determining the false touch of the touch screen.
Wibbeler - Lee - Sumaiya and Grajek are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system, method and medium wherein storing, in the database, entries for a plurality of further mishits associated with the user and at least one further user as taught by Lee. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input. 

Regarding Claim 18, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 12. Wibbeler - further teaches the method wherein receiving a fourth input from the user for the selection of the first webpage link (see Wibbeler: Fig.4A, [0039], “A touch point 412 (forth input) is displayed where a user touched the touch screen display 414 with a finger, stylus, or other input device and determining if the selection was intended for the second webpage link and selecting the second webpage link based on the determination (see Wibbeler: Fig.4D, [0042] FIG. 4D illustrates calculating the distance 436, 438 from the touch point 412 to the center of the bounding box for each interactive element, wherein the touch point 412 was determined to be inside the expanded bounding box of the element, in this example, interactive elements 402 and 404. The shortest distance is found to be from the touch point 412 to the center of element 404. Hence, the target element is deemed to be element 404.
	

Regarding Claim 19, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 12. Lee further teaches the method wherein the determining if the selection was intended for the second webpage link is based on the entry stored in the database (see Lee: Fig. 3A, [0066], “The false touch determining device 100 may use various programs related to an AI algorithm stored in a local area or stored in the server 300. That is, the server 300 may serve as learning the AI model by using data collected together with data collection. The false touch determining device 100 may determine whether the touch input of the touch screen based on the generated AI model is a normal touch or a false touch, and control to remove or calibrate the touch input in case of a false touch.”) 
	Because Wibbeler - Lee - Sumaiya and Grajek are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system, method and medium wherein the determining if the selection was intended for the second webpage link is based on the entry stored in the database as taught by Lee. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding independent Claim 20,
	Claim 20 is directed to a system claim and have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 21, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Wibbeler - Lee - Sumaiya and Grajek further teach the computing arrangement is further configured to: 
generate a first heat map with reference to the first object comprising a first graphical representation of a first plurality of individual data values contained in a first matrix (see Lee: Fig.7B, [0208], “A false touch determining agent 210a of the reinforcement learning based neural network model decides a normal touch, a false touch (ghost touch or obscure touch) 240 in a state where at least two 230 among a touch time interval, a touch area, a touch intensity, or a touch temperature of the touch input from an electric range have been given, and gets the reward and a next state returned from the false touch determining environment 220.”)
generate a second heat map with reference to the second object comprising a second graphical representation of a second plurality of individual data values contained in a second matrix (see Lee
the determination by the predictive model if the selection was intended for the second object is further based on the first heat map and the second heat map (see Lee: Fig.2B, [0082], “The AI model learner 134 may be configured to learn a normal/false touch classifying engine so as to output by inferring whether the detected touch input is a normal touch or a false touch by using at least two of the touch time interval of the previously input touch input with the previously input touch input of the detected touch inputs, the touch area of the detected touch inputs, the detected touch area, the touch distance between the detected touch inputs, the touch intensity of the detected touch inputs, or the temperature upon touch of the detected touch inputs, and the touch types labeled to the touch inputs as learning data”),
	Because Wibbeler - Lee - Sumaiya and Grajek are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system, method and medium that generate a first and second heat map with reference to the first and second  object comprising a first graphical representation of a first and second data values contained in a matrix as taught by Lee. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 22, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 21. Lee further teach the computing arrangement is further configured to generate a cluster map comprising at least one point on the display screen where the at least one user attempted to select the first object, and the determination by the predictive model if the selection was intended for the second object is further based on the cluster map (see Lee: Fig.3B, [0079], “The touch driving circuit 130 may include the touch sensor 131 and the touch control circuit 133, and the touch control circuit 133 may include a touch input detector 132 for detecting data related to a touch input from the touch sensor 131, the AI model learner 134 for learning through a deep neural network based on the detected data, a touch type classifier 136, a false touch processor 138, a memory 135 for storing various data such as the touch input data and the learning data, a communicator 137 for communicating with a server or an external device, and an input/output adjuster 139 of the false touch determining device.”)
	Because Wibbeler - Lee - Sumaiya and Grajek are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system, method and medium that determination by the predictive model if the selection was intended for the second object is further based on the cluster map as taught by Lee. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 23, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 1. Wibbeler Sumaiya further teach the system wherein the positive reinforcement categorization includes classifying at least one of the plurality of prior actions as consistent with at least one prior user interaction (see Sumaiya: Fig.3B, [0045], a machine learning technique. Training data can be provided where a classifier is trained to associate particular types of user interface elements with particular sequence times or sequence identifiers. The training data can be labelled to indicate whether the user data is within acceptable parameters (positive reinforcement) or whether the user data indicates an error, such as a problem with the presentation of one or more user interface elements. If a problem is identified in the training data, the problem can be labelled for use in training the classifier.”) See also Lee: Fig.5A - Fig.5B, [0185], illustrating “touch input includes 46 data sets collected for a normal touch (a positive reinforcement), an obscure touch (a negative reinforcement), and a ghost touch, which are a touch type);
	Because Wibbeler - Lee and Sumaiya are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein classifying at least one of the plurality of prior actions as consistent with at least one prior user interaction as taught by Sumaiya. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 24, 
	Wibbeler - Lee - PK teaches all the limitations of Claim 1. Wibbeler - Lee - PK further teach the system the negative reinforcement categorization includes classifying at least one of the plurality of prior actions as inconsistent with at least one prior user interaction (see PK: Fig.3B, [0045], a machine learning technique. Training data can be provided where a classifier is trained to associate particular types of user interface elements with particular sequence times or sequence identifiers. The training data can be labelled to indicate whether the user data is within acceptable parameters (positive reinforcement) or whether the user data indicates an error, such as a problem with the presentation of one or more user interface elements. If a problem is identified in the training data, the problem can be labelled for use in training the classifier (negative reinforcement). See also Lee: Fig.5A - Fig.5B, [0185], illustrating “touch input includes 46 data sets collected for a normal touch (a positive reinforcement), an obscure touch (a negative reinforcement), and a ghost touch, which are a touch type);
	Because Wibbeler - Lee and Sumaiya are in the same/similar field of endeavor of selecting an intended target element from an imprecise touch on a touch screen display, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Wibbeler to include the system wherein the negative reinforcement categorization includes classifying at least one of the plurality of prior actions as consistent with at least one prior user interaction as taught by Sumaiya. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wibbeler - Lee - Sumaiya and Grajek as applied to Claims 1, 3,6, 8-9 and 12-24 as shown above and in further view of Hwang e al. (Pub. No.: US 20180314387 A1, Pub. Date: November 1, 2018)

Regarding Claim 10, 
	Wibbeler - Lee - Sumaiya and Grajek teaches all the limitations of Claim 9. Wibbeler - Lee - PK does not explicitly teach or suggest the computing arrangement is further configured to display at least one notification to the at least one user that the second webpage was loaded instead of the first webpage.
	However, Hwang teaches the computing arrangement is further configured to display at least one notification to the at least one user that the second webpage was loaded instead of the first webpage (see Hwang: Fig.5, [0034], “the device prompts (i.e. display notification) a user to verify that the plurality of inputs is intentional”)
	Because Wibbeler - Lee - Sumaiya and Grajek in view of Hwang are in the same/similar field of endeavor of copy and paste operation and clipboard management, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Wibbeler to include the system that display at least one notification to the at least one user that the second webpage was loaded instead of the first webpage as taught by Hwang. After modification of Wibbeler, the determination of choosing an intended target element from an imprecise touch on a touch screen display based on the distance of the touch input can also incorporate an artificial intelligence model to predict user intention in selecting an object based on prior user interface interaction and collected touch Hwang. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Regarding Claim 11, 
	Wibbeler - Lee - Sumaiya and Grajek in view of Hwang teaches all the limitations of Claim 10. Wibbeler - Lee - Sumaiya and Grajek in view of Hwang does not explicitly teach or suggest the computing arrangement is further configured to: receive at least one further input from the at least one user selecting the at least one notification; and load the first webpage based on the selection.
	 However, Hwang teaches the computing arrangement is further configured to: receive at least one further input from the at least one user selecting the at least one notification; and load the first webpage based on the selection (see Hwang: Fig.3, [0026], “a valid logical UI element may launch an application when touched, may enter a keystroke on a virtual keyboard, trigger a pop-up, change tabs in a browser, or any other event responsive to receiving input from a user”)
	Because Wibbeler - Lee - Sumaiya and Grajek in view of Hwang are in the same/similar field of endeavor of copy and paste operation and clipboard management, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Wibbeler to include the system that receive at least one further input from the at least one user selecting the at least one notification; and load the first webpage based on the selection as taught by Hwang. One would have been motivated to make such a combination in order to improve the user's experience by enabling more accurate input.

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20180188938 A1
Deselaers; Thomas
Multi-Task Machine Learning for Predicted Touch Interpretations
US 20200064960 A1
Munemoto; Taihei
Recognizing And Rejecting Unintentional Touch Events Associated With A Touch Sensitive Device
US 20160154526 A1
HAO; Zhijian
Mis-touch Recognition Method and Device
NPL
October 7–10, 2007
Krzysztof Z. Gajos,∗ Jacob O. Wobbrock†∗ and Daniel S. Weld∗
Automatically Generating User Interfaces Adapted to Users’ Motor And Vision Capabilities

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177